Exhibit 10.23

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
August 16, 2004, by and among Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), Kite Realty Group, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with the Company, the
“Indemnitors”), and Richard A. Cosier (the “Indemnitee”).

 

WHEREAS, the Indemnitee is an officer or a member of the Board of Trustees of
the Company and in such capacity is performing a valuable service for the
Company and the Operating Partnership;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;

 

WHEREAS, the Declaration of Trust of the Company (the “Declaration of Trust”)
authorizes the Company to indemnify and advance expenses to its officers and
trustees to the maximum extent permitted by Maryland law in effect from time to
time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each officer and trustee of the Company shall be indemnified by the Company
to the maximum extent permitted by Maryland law in effect from time to time and
shall be entitled to advancement of expenses consistent with Maryland law;

 

WHEREAS, the Company is the general partner of, and conducts substantially all
of its business through, the Operating Partnership;

 

WHEREAS, the Amended and Restated Partnership Agreement of the Operating
Partnership (the “Partnership Agreement”) provides for indemnification and
advancement of expenses to the Company and its officers and trustees consistent
with the applicable provisions of Maryland law, subject to the same limitations
on indemnity and advancement of expenses that apply under Maryland law to
indemnity and advancement of expenses by the Company of its officers and
trustees; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer or a member of the Board of Trustees, and to provide the Indemnitee with
specific contractual assurance that indemnification will be available to the
Indemnitee regardless of, among other things, any amendment to or revocation of
the Declaration of Trust, the Bylaws or the Partnership Agreement, or any
acquisition transaction relating to the Company, the Indemnitors desire to
provide the Indemnitee with protection against personal liability as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitors and the Indemnitee hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS.

 

For purposes of this Agreement:

 

(A)                              “Change in Control” shall mean

 

i.                                          the dissolution or liquidation of
the Company;

 

ii.                                       the merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity or immediately following which the persons
or entities who were beneficial owners (as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
voting securities of the Company immediately prior thereto cease to beneficially
own more than fifty percent (50%) of the voting securities of the surviving
entity immediately thereafter;

 

iii.                                    a sale of all or substantially all of
the assets of the Company to another person or entity;

 

iv.                                   any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) that results in any person or entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (other than persons who are
shareholders or affiliates immediately prior to the transaction) owning thirty
percent (30%) or more of the combined voting power of all classes of shares of
the Company; or

 

v.                                      individuals who, as of the date hereof,
constitute the Board of Trustees (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Trustees; provided, however, that
any individual becoming a trustee subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the trustees then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for trustee, without written
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of trustees
or other actual or threatened solicitation of proxies or contests by or on
behalf of a person other than the Board of Trustees.

 

(B)                                “Corporate Status” describes the status of a
person who is or was a trustee or officer of the Company (or of any domestic or
foreign predecessor entity of the

 

2

--------------------------------------------------------------------------------


 

Company in a merger, consolidation or other transaction in which the
predecessor’s interest ceased upon consummation of the transaction) or is or was
serving at the request of the Company (or any such predecessor entity) as a
director, officer, partner (limited or general), member, trustee, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. The Company (and any domestic or
foreign predecessor entity of the Company in a merger, consolidation or other
transaction in which the predecessor’s existence ceased upon consummation of the
transaction) shall be deemed to have requested the Indemnitee to serve an
employee benefit plan where the performance of the Indemnitee’s duties to the
Company (or any such predecessor entity) also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(C)                                “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(D)                               “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing, or any other proceeding, including appeals therefrom,
whether civil, criminal, administrative, or investigative, except one initiated
by the Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

(E)                                 “Special Legal Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporation law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitors or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                       INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
the Partnership Agreement, any other agreement, a vote of shareholders or
resolution of the Board of Trustees or otherwise if, by reason of such
Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to be made,
a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company or the Operating Partnership. 
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent provided by Maryland law in effect from time to time, against judgments,
penalties, fines, and settlements and reasonable Expenses actually incurred by
or on behalf of such Indemnitee in connection with such Proceeding or any claim,

 

3

--------------------------------------------------------------------------------


 

issue or matter therein; provided, however, that if such Proceeding was one by
or in the right of the Company or the Operating Partnership, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
adjudged to be liable to the Company or the Operating Partnership.  For purposes
of this paragraph 2, excise taxes assessed on the Indemnitee with respect to an
employee benefit plan pursuant to applicable law shall be deemed fines.

 

3.                                       EXPENSES OF A SUCCESSFUL PARTY

 

Without limiting the effect of any other provision of this Agreement and without
regard to the provisions of paragraph 6 hereof, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding pursuant to a final
non-appealable order, such Indemnitee shall be indemnified against all
reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith.  If the Indemnitee is not wholly successful in such
Proceeding pursuant to a final non-appealable order but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding pursuant to a final non-appealable order, the
Indemnitors shall indemnify the Indemnitee against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter.  For purposes of this paragraph
and without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4.                                       ADVANCEMENT OF EXPENSES

 

The Indemnitors shall advance all reasonable Expenses incurred by or on behalf
of the Indemnitee in connection with any Proceeding within 20 days after the
receipt by the Indemnitors of a statement from the Indemnitee requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement shall reasonably evidence the Expenses incurred or
to be incurred by the Indemnitee and shall include or be preceded or accompanied
by (i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitors as authorized by this Agreement has been met and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the standard of conduct has not been
met.  The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but need not
be secured and may be accepted without reference to financial ability to make
the repayment.

 

5.                                       WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitors against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

6.                                       DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                              To obtain indemnification under this Agreement,
the Indemnitee shall submit to the Indemnitors a written request, including
therewith such documentation and information reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification.

 

(B)                                Indemnification under this Agreement may not
be made unless authorized for a specific Proceeding after a determination has
been made in accordance with this Section 6(B) that indemnification of the
Indemnitee is permissible in the circumstances because the Indemnitee has met
the following standard of conduct: the Indemnitors shall indemnify the
Indemnitee in accordance with the provisions of paragraph 2 hereof, unless it is
established that:  (a) the act or omission of the Indemnitee was material to the
matter giving rise to the Proceeding and (x) was committed in bad faith or (y)
was the result of active and deliberate dishonesty; (b) the Indemnitee actually
received an improper personal benefit in money, property or services; or (c) in
the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful.  Upon receipt by the Indemnitors
of the Indemnitee’s written request for indemnification pursuant to subparagraph
6(A), a determination as to whether the applicable standard of conduct has been
met shall be made within the period specified in paragraph 6(E):  (i) if a
Change in Control shall have occurred, by Special Legal Counsel in a written
opinion to the Board of Trustees, a copy of which shall be delivered to the
Indemnitee, with Special Legal Counsel selected by the Indemnitee (unless the
Indemnitee shall request that such determination be made by the person or
persons and in the manner provided in clause (ii) of this paragraph 6(B), in
which event the provisions of such clause (ii) shall apply) (If the Indemnitee
selects Special Legal Counsel to make the determination under this clause (i),
the Indemnitee shall give prompt written notice to the Indemnitors advising them
of the identity of the Special Legal Counsel so selected); or (ii) if a Change
in Control shall not have occurred, (A) by the Board of Trustees by a majority
vote of a quorum consisting of trustees not, at the time, parties to the
Proceeding, or, if such quorum cannot be obtained, then by a majority vote of a
committee of the Board of Trustees consisting solely of two or more trustees
not, at the time, parties to such Proceeding and who were duly designated to act
in the matter by a majority vote of the full Board of Trustees in which the
designated trustees who are parties may participate, (B) by Special Legal
Counsel in a written opinion to the Board of Trustees, a copy of which shall be
delivered to the Indemnitee, with Special Legal Counsel selected by the Board of
Trustees or a committee of the Board of Trustees by vote as set forth in
subparagraph (ii)(A) of this paragraph 6(B), or, if the requisite quorum of the
full Board of Trustees cannot be obtained therefor and the committee cannot be
established, by a majority of the full Board of Trustees in which trustees who
are parties to the Proceeding may participate (If the Indemnitors select Special
Legal Counsel to make the determination under this clause (ii), the Indemnitors
shall give prompt

 

5

--------------------------------------------------------------------------------


 

written notice to the Indemnitee advising him or her of the identity of the
Special Legal Counsel so selected) or (C) by the shareholders of the Company. 
If it is so determined that the Indemnitee is entitled to indemnification,
payment to the Indemnitee shall be made within 10 days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible.  However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause (B)
above, authorization of indemnification and determination as to reasonableness
of Expenses shall be made in the manner specified under clause (B) above for the
selection of such Special Legal Counsel.

 

(C)                                The Indemnitee shall cooperate with the
person or entity making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination.  Any reasonable costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Indemnitee in so cooperating shall be borne by the Indemnitors (irrespective
of the determination as to the Indemnitee’s entitlement to indemnification) and
the Indemnitors hereby indemnify and agree to hold the Indemnitee’s harmless
therefrom.

 

(D)                               In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(B) hereof, the Indemnitee, or the Indemnitors, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Indemnitors or to the Indemnitee, as the case may be, a written objection
to such selection.  Such objection may be asserted only on the grounds that the
Special Legal Counsel so selected does not meet the requirements of “Special
Legal Counsel” as defined in paragraph 1 of this Agreement.  If such written
objection is made, the Special Legal Counsel so selected may not serve as
Special Legal Counsel until a court has determined that such objection is
without merit.  If, within 20 days after submission by the Indemnitee of a
written request for indemnification pursuant to paragraph 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall have been
objected to, either the Indemnitors or the Indemnitee may petition a court for
resolution of any objection which shall have been made by the Indemnitors or the
Indemnitee to the other’s selection of Special Legal Counsel and/or for the
appointment as Special Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as Special
Legal Counsel under paragraph 6(B) hereof.  The Indemnitors shall pay all
reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to paragraph 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this paragraph 6(D).  In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination

 

6

--------------------------------------------------------------------------------


 

shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Indemnitors of the Indemnitee’s request in
accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

(E)                                 If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within 60 days after receipt by the Indemnitors of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent:  (i) a misstatement by the Indemnitee of a material
fact, or an omission of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.  Such 60-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or entity making said determination in good
faith requires additional time for the obtaining or evaluating of documentation
and/or information relating thereto.  The foregoing provisions of this paragraph
6(E) shall not apply:  (i) if the determination of entitlement to
indemnification is to be made by the shareholders and if within 15 days after
receipt by the Indemnitors of the request for such determination the Board of
Trustees resolves to submit such determination to the shareholders for
consideration at an annual or special meeting thereof to be held within 75 days
after such receipt and such determination is made at such meeting, or (ii) if
the determination of entitlement to indemnification is to be made by Special
Legal Counsel pursuant to paragraph 6(B) of this Agreement.

 

7.                                       PRESUMPTIONS

 

(A)                              In making a determination with respect to
entitlement or authorization of indemnification hereunder, the person or entity
making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement and the Indemnitors shall have the burden
of proof to overcome such presumption.

 

(B)                                The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                       REMEDIES

 

(A)                              In the event that:  (i) a determination is made
in accordance with the provisions of paragraph 6 that the Indemnitee is not
entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the Indemnitee under this Agreement is not timely
made, the Indemnitee shall be entitled to an adjudication in an appropriate
court of competent jurisdiction of

 

7

--------------------------------------------------------------------------------


 

such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

(B)                                In the event that a determination shall have
been made pursuant to paragraph 6 of this Agreement that the Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
paragraph 8 shall be conducted in all respects as a de novo trial on the
merits.  The fact that a determination had been made earlier pursuant to
paragraph 6 of this Agreement that the Indemnitee was not entitled to
indemnification shall not be taken into account in any judicial proceeding
commenced pursuant to this paragraph 8 and the Indemnitee shall not be
prejudiced in any way by reason of that adverse determination.  In any judicial
proceeding commenced pursuant to this paragraph 8, the Indemnitors shall have
the burden of proving that the Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

 

(C)                                If a determination shall have been made or
deemed to have been made pursuant to this Agreement that the Indemnitee is
entitled to indemnification, the Indemnitors shall be bound by such
determination in any judicial proceeding commenced pursuant to this paragraph 8,
absent:  (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(D)                               The Indemnitors shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitors are bound
by all the provisions of this Agreement.

 

(E)                                 In the event that the Indemnitee, pursuant
to this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful in
whole or in part, the Indemnitee shall be entitled to recover from the
Indemnitors, and shall be indemnified by the Indemnitors against, any and all
reasonable Expenses actually incurred by such Indemnitee in such judicial
adjudication.

 

9.                                       NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitors in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitors will not relieve the Indemnitors from any liability
that the Indemnitors may have to Indemnitee under this Agreement unless the
Indemnitors are materially prejudiced thereby.  With respect to any such
Proceeding as to which Indemnitee notifies the Indemnitors of the commencement
thereof:

 

(A)                              The Indemnitors will be entitled to participate
therein at their own expense.

 

8

--------------------------------------------------------------------------------


 

 

(B)                                Except as otherwise provided below, the
Indemnitors will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitors to
Indemnitee of the Indemnitors’ election so to assume the defense thereof, the
Indemnitors will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitors of the Indemnitors’ assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
by counsel by Indemnitee has been authorized by the Indemnitors, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitors and the Indemnitee in the conduct of the
defense of such action, (c) such Proceeding seeks penalties or other relief
against the Indemnitee with respect to which the Indemnitors could not provide
monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitors shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitors.  The
Indemnitors shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Indemnitors, or as to which Indemnitee shall have
reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against Indemnitee of the type referred to in clause
(c) above.

 

(C)                                The Indemnitors shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action or claim effected without the Indemnitors’ written consent.  The
Indemnitors shall not settle any action or claim in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent. 
Neither the Indemnitors nor Indemnitee will unreasonably withhold or delay
consent to any proposed settlement.

 

10.           NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

 

(A)                              The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Declaration of Trust, the Bylaws, the
Operating Partnership’s Partnership Agreement, any other agreement, a vote of
shareholders, a resolution of the Board of Trustees or otherwise.  No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee as a member of the Board of Trustees prior to such amendment,
alteration or repeal.

 

9

--------------------------------------------------------------------------------


 

 

(B)                                To the extent that the Company maintains an
insurance policy or policies providing liability insurance for trustees and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any “Change in Control” the Company shall use
commercially reasonable efforts to obtain or arrange for continuation and/or
“tail” coverage for the Indemnitee to the maximum extent obtainable at such
time.

 

(C)                                In the event of any payment under this
Agreement, the Indemnitors shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all actions necessary to secure such rights, including
execution of such documents as are necessary to enable the Indemnitors to bring
suit to enforce such rights.

 

(D)                               The Indemnitors shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement, or otherwise.

 

11.           CONTINUATION OF INDEMNITY

 

(A)                              All agreements and obligations of the
Indemnitors contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Trustees of the Company and shall
continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of such Indemnitee’s
Corporate Status and during the period of statute of limitations for any act or
omission occurring during the Indemnitee’s term of Corporate Status. This
Agreement shall be binding upon the Indemnitors and their respective successors
and assigns and shall inure to the benefit of the Indemnitee and such
Indemnitee’s heirs, executors and administrators.

 

(B)                             The Company and the Operating Partnership shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Company or the Operating Partnership, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company and the Operating Partnership
would be required to perform if no such succession had taken place.

 

12.                                 SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal, or

 

10

--------------------------------------------------------------------------------


 

unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any paragraph of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal, or unenforceable.

 

13.                                 EXCEPTION TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to any Proceeding initiated by such Indemnitee against
the Indemnitors other than a proceeding commenced pursuant to paragraph 8.

 

14.                                 NOTICE TO THE COMPANY SHAREHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next the Company shareholders’ meeting or prior
to the meeting.

 

15.                                 PAYMENT BY THE OPERATING PARTNERSHIP OF
AMOUNTS REQUIRED  TO BE PAID         OR ADVANCED BY THE COMPANY

 

The obligations of the Company and the Operating Partnership under this
Agreement shall be joint and several.  The Operating Partnership shall promptly
pay upon demand by the Company or the Indemnitee all amounts the Company is
required to pay or advance hereunder.

 

16.                                 HEADINGS

 

The headings of the paragraph of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

17.                                 MODIFICATION AND WAIVER

 

No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

18.                                 NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by

 

11

--------------------------------------------------------------------------------


 

certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, if so delivered or mailed, as the case
may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitors, to:

 

Kite Realty Group Trust

Kite Realty Group, L.P.

30 S. Meridian Street

Suite 1100

Indianapolis, Indiana  46204

Attention: Daniel R. Sink
Fax No.:  317/577-5605

 

with a copy (which shall not constitute notice) to:

 

Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, Indiana  46204

Attention: Tanya Marsh, Esq.
Fax No.:  317/577-5600

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitors or to the Indemnitors by the Indemnitee, as the case may be.

 

19.                                 GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

20.                                 COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

 

(Remainder of page intentionally left blank.)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

Title:

Executive Vice President

 

 

 

 

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust,
  its general partner

 

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

Title:

Executive Vice President

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

/s/ RICHARD A. COSIER

 

 

Richard A. Cosier

 

13

--------------------------------------------------------------------------------